Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 24, 2019

                                            No. 04-19-00100-CR

                                 IN RE Eustorgio Guzman RESENDEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On February 25, 2019, relator filed a petition for writ of mandamus. Because relator has
received the relief requested in his petition, the petition for writ of mandamus is DENIED AS
MOOT. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 24, 2019.


                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 91-CR-43, styled The State of Texas v. Eustorgio Guzman Resendez, pending
in the 229th Judicial District Court, Starr County, Texas, the Honorable Baldemar Garza presiding.